DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Initialed and dated copy of applicants’ information disclosure statement (IDS) filed on 12/03/2020 is attached to the instant Office action. The submission is in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Status of Claims
The amendments submitted on November 30, 2020 and February 11, 2021 have been entered. 
Claims 14 and 20 have been canceled. 
New claims 21-22 have been added. 
Claims 1-12 and 21-22 are examined in this Office action. 

Claim Objections
New claim 22 is objected to for the apparent typographical error of a duplicated recitation of the phrase “wherein the” in line 1. One of the two “wherein the” clauses should be deleted. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112	
Written Description
Claims 1-12 remain rejected, and claims 21-22 are newly rejected, under 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. All dependent claims are included in these rejections unless they contain a limitation that overcomes the deficiencies of the parent claim from which they depend. 
	The claims are broadly drawn to a transgenic plant comprising at least one cell that comprises exogenous polynucleotide encoding a heterotetrameric phenylalanyl-tRNA synthetase (PheRS), the PheRS comprising an editing module which hydrolyzes phenylalanine tRNA misacylated with a meta-tyrosine (m-Tyr) compound, wherein the plant is resistant to the meta-tyrosine (m-Tyr) compound and salts thereof, wherein said PheRS is targeted to the mitochondria and/or chloroplasts of the transgenic plant, and wherein said meta-tyrosine (m-Tyr) compound has the formula of Formula II; wherein said plant grows in a medium containing the m-Tyr compound in a concentration that significantly inhibits the growth of a corresponding non-transgenic plant; wherein growth inhibition is shown by reduced root length, reduced plant height, or aberrant change in a plant tissue morphology or color; wherein the heterotetrameric PheRS is a heterotetrameric bacterial PheRS composed of two PheRS-alpha and two PheRS-beta strands; wherein the bacterial PheRS is Escherichia coli PheRS or Thermus thermophilus PheRS; wherein the E. coli PheRS-α is encoded by SEQ ID NO:1 and the E. coli PheRS-β is encoded by SEQ ID NO:2; wherein the E. coli PheRS-α comprises SEQ ID NO:3 and the E. coli PheRS-β T. thermophilus PheRS-α comprises the amino acid sequence set forth in SEQ ID NO:5 and the T. thermophilus PheRS- β comprises the amino acid sequence set forth in SEQ ID NO:6; to seed produced by the transgenic plant; and to tissue culture comprising a transgenic cell of the plant.
	Applicants describe the effect of bacterial PheRS expression on Arabidopsis resistance to m-Tyr (Example 1, page 22, line 25 – page 23, line 16). 
	Applicants describe assessment of the effects of m-Tyr on root growth (page 22, lines 16-21; Figure 2).
	The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These factors include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.” See MPEP § 2163. Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. A disclosure in an application, to be complete, must contain such description and details as to enable any person skilled in the art or science to which the invention pertains to make and use the invention as of its filing date. In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974). Examples and description should be of sufficient scope as to justify the scope of the claims.  
See University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus. See MPEP § 2163. Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same. See, e.g., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus. 
Chemistry is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Carleton, 599 F.2d 1021, 202 USPQ 165, 170 (CCPA 1979) (“Although there is a vast amount of knowledge about general relationships in the chemical arts, chemistry is still largely empirical, and there is often great difficulty in predicting precisely how a given compound will behave.”). The biological assay art, that is the use of a chemical compound to affect a desired physiological activity, is generally considered to be unpredictable and/or have unpredictable factors. See, e.g., In re Fisher, 427 F.2d 833, 839 (CCPA 1970) (“In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved; In re Bowden, 183 F.2d 115, 86 USPQ 419, 423 (“chemical reactions frequently are unpredictable”).
With the exception of Arabidopsis thaliana, Applicants have failed to reduce to practice any other transgenic plant resistant to m-Tyr and salts thereof, in a claim to a transgenic plant 
With the exception of transgenic Arabidopsis comprising E. coli PheRS, Applicants have failed to reduce to practice any other transgenic plant which plant is resistant to a meta-tyrosine (m-Tyr) compound and salts thereof. 
Applicants have failed to reduce to practice any transgenic plant that comprises Thermus thermophilus PheRS, and which plant is resistant to a meta-tyrosine (m-Tyr) compound and salts thereof. 
The instant Specification fails to provide adequate written description and clear guidance for (1) a broad genus of all possible plants comprising (2) all possible PheRSs, and which plants are (3) resistant to a meta-tyrosine (m-Tyr) compound and salts thereof as claimed; and does not reasonable convey to one skilled in the relevant art that the inventors, at the time of invention, had possession of the entire scope of the claimed invention. 
	For example, it is known in the art that not all possible aaRSs are capable of hydrolyzing all possible misacylated tRNAs. See, e.g., Klipcan et al., 2009, Eukaryotic cytosolic and mitochondrial phenylalanyl-tRNA synthetases catalyze the charging of tRNA with the meta-tyrosine, Proceedings of the National Academy of Sciences USA 106: 11045-11048, at page 11046, left-hand col. (see IDS filed 12/18/2018), who teach that, in contrast to the E. coli PheRS, human cytosolic PheRS (HsctPheRS) was unable to hydrolyze m-Tyr-tRNAPhe. Accordingly, in the absence of structural characteristics that are shared by members of the genus, and are responsible for the claimed function, one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. See MPEP § 2164.
Arabidopsis is not always transferable to other species. For example, it is known that “in addition to the obvious fundamental differences in anatomy between monocotyledons and dicotyledons, many of the mechanisms… can have fundamentally different characteristics between these two major plant groups, so transferring knowledge from Arabidopsis to the major crops is often not possible” (see “State of the Field” contribution by Tester and Bacic, 2005, Abiotic Stress Tolerance in Grasses. From Model Plant to Crop Plants, Plant Physiology 137: 791-793; see in particular page 791, right-hand col., second paragraph; see IDS filed 12/18/2018).
	In this area of the unpredictable arts (biotechnology, chemistry), Applicants have only reduced to practice the transgenic expression of one full-length PheRS (E. coli PheRS) targeted to the mitochondria and/or chloroplasts of one plant (Arabidopsis thaliana), while Applicants are broadly claiming the transgenic expression of all possible PheRSs in all possible plants. For example, it is unclear what would be the effect of introducing (i) a polynucleotide encoding human cytosolic PheRS into (ii) a sequoia (redwood) tree (dicot) – on (iii) the plant’s resistance to all possible salts of a meta-tyrosine compound of Formula II. 
	See In re Curtis (69 USPQ2d 1274 (Fed. Cir. 2004), where the court held that there was sufficient evidence to indicate that one of ordinary skill in the art could not predict the operability of other species other that the single one disclosed in the specification. The court held that a disclosure naming a single species can support a claim to a genus that includes that species if a person of ordinary skill in the art, reading the initial disclosure, would “instantly recall” additional species of the genus already “stored” in the minds, but if other members of the genus would not “naturally occur” to a person of ordinary skill upon reading the disclosure, then 
Given Applicants have provided very vague description of the correlation between the broadly claimed genera of (1) all possible plants comprising (2) all possible heterotetrameric PheRSs, and which plants are (3) resistant to a meta-tyrosine (m-Tyr) compound of Formula II and salts thereof, it remains unclear what features or method steps are capable of performing the claimed function; the Specification fails to provide an adequate written description to support the breadth of the claims. Therefore, one skilled in the art would not have recognized Applicants to be in possession of the claimed invention at the time the application was filed. See Written Description guidelines published in 2008 online at http://www.uspto.gov/sites/default/files/ web/menu/written.pdf.

	Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted on November 30, 2020 and February 11, 2021 have been carefully considered but they were not found to be persuasive. Applicants contend that bacterial PheRS enzyme complexes share high sequence and structural similarity across species (Remarks dated 11/30/2020, page 13; Remarks dated 02/11/2021, page 13); and they claim that Arabidopsis thaliana is representative of other plants, particularly with respect to PheRS enzymes (Remarks dated 11/30/2020, pages 14-15). 
	The Examiner disagrees. Initially, it is not that not all of the claims are limited to bacterial PheRS (see, for example, claims 1-3, 8-11). 
	With respect to the broadly claimed genus of heterotetrameric PheRSs compounds, in contrast to Applicants’ arguments, the art recognizes their (PheRS) substantial structural see generally, for example, the recent review article by Chakraborty and Banerjee (Chakraborty and Banerjee, 2016, Phenylalanyl-tRNA synthetase, Research and Reports in Biochemistry 6: 25-38; see Abstract, for example). Structurally, PheRS is the most diverse enzyme of the aaRSs family (see Structural Diversity of PheRS section on page 27). Both α and β subunits of archaeal/eukaryotic ctPheRS exhibit significant length difference from their bacterial coun-terparts (see Heterotetrameric PheRS (α2β2): structural insight section on page 27). Phylogenetic analysis of the editing domain shows very low sequence similarity between the two groups, eubac-terial and archaeal/eukaryotic (page 31, left-hand col., first paragraph).
	With respect to the broadly claimed genus of all possible plants, in contrast to Applicants’ arguments, it is well recognized in the art that “[o]ne of the major disadvantages of using Arabidopsis, however, is that it is a dicot and therefore the results cannot be readily translated to monocots, which represent most of the world's staple food crops”; see, for example, Oburger and Jones, Sampling root exudates – Mission impossible?, Rhizosphere 6: 116-133; at page 129, left-hand col., first paragraph. It is noted that, with the exception of transgenic Arabidopsis comprising E. coli PheRS, Applicants have failed to reduce to practice any other transgenic plant which plant is resistant to a meta-tyrosine (m-Tyr) compound and salts thereof. 
	Further in contrast to Applicants’ arguments, whether or not one of ordinary skill in the art could possibly identify the editing modules of heterotetrameric PheRS that hydrolyze phenylalanine tRNA misacylated with a meta-tyrosine (m-Tyr) compound (and which are further capable of providing m-Tyr resistance to a plant), is immaterial to whether the description requirement is met. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010) (en banc) (citing Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300 (Fed. Cir. 2014).
	In this area of the unpredictable arts, in the absence of recitation of the genera of compositions for which there is adequate support in the disclosure, the instant claims are “reach through” claims in which the Applicants have described a starting material and at least one method step, however, they have not described the resulting product, and the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art is not able to envision the members of the genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 103
Response to Applicants’ arguments:
Amendments made to the claims, together with Applicants’ arguments filed in Applicants’ responses submitted on November 30, 2020 and February 11, 2021, overcame the rejection of record. Note in particular the Declaration of Dr. Safro, highlighted in the Applicants’ 

Summary
No claim is allowed.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, JD, PhD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663